DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on March 21, 2021. At this time, claims 1-30 have been cancelled. Claims 31-50 are pending and addressed below. 
                                                                         Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 31-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent number 10990953. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are similar in scope than the claims of the patent number 10990953 and are anticipated by the claims 1-20. See claim comparison table below. 

This is a Non-provisional obviousness double patenting rejection.   

                                                          Claims Comparison Table

Current Application Number
17/213,053
Co-pending patent number
10990953
	31. (New) A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises an encryption system, and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of a respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, a respective update to the respective encryption system from a terminal management entity based on an expiration of the respective encryption system.
1. A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises an encryption system, and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of the respective encryption system; transmit, by way of an open network, to a terminal management entity, a request for an update to the respective encryption system based on the expiration of the respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, the respective update to the respective encryption system.
32. (New) The system of claim 31, wherein the update comprises an update to an expiring encryption key.
2. The system of claim 1, wherein the update comprises an update to an expiring encryption key. 
33. (New) The system of claim 31, wherein the terminal management hardware server is further in network communication with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the terminal management hardware server is further configured to transmit, using the processor, to the at least one terminal management entity prior to the respective expiration date of the respective encryption system, a request for an update to the respective encryption system based on the expiration date of the respective encryption system, and wherein the update to the encryption system is received from the terminal management entity via the open network.
3. The system of claim 1, wherein the terminal management hardware server is further in network communication with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the terminal management hardware server is further configured to transmit, using the processor, to the at least one terminal management entity prior to the respective expiration date of the respective encryption system, a request for an update to the respective encryption system based on the expiration date of the respective encryption system, and wherein the update to the encryption system is received from the terminal management entity via the open network.
34. (New) The system of claim 31, wherein the terminal management hardware server is further configured to: generate, using the processor, a status report comprising a status update of each of the plurality of payment terminal and a status update of the encryption system of each of the plurality of payment terminals.
4. The system of claim 1, wherein the terminal management hardware server is further configured to: generate, using the processor, a status report comprising a status update of each of the plurality of payment terminal and a status update of the encryption system of each of the plurality of payment terminals.
35. (New) The system of claim 34 wherein the status update of each of the plurality of payment terminals comprises a expiry date of a security element.
5. The system of claim 4 wherein the status update of each of the plurality of payment terminals comprises a expiry date of a security element.
36. (New) The system of claim 31, wherein transmitting to the respective payment terminal of the plurality of payment terminals the respective update to the -4-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network.
6. The system of claim 1, wherein transmitting to the respective payment terminal of the plurality of payment terminals the respective update to the respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network.
37. (New) The system of claim 33, wherein the terminal management hardware server is in communication with a plurality of terminal management entities.
 7. The system of claim 3, wherein the terminal management hardware server is in communication with a plurality of terminal management entities.
38. (New) The system of claim 31, wherein at least one of the remote payment terminals is an automated teller machine.
8. The system of claim 1, wherein at least one of the remote payment terminals is an automated teller machine.
39. (New) A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: communicate with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises updatable software; transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of a respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, the respective update to the respective encryption system from a terminal management entity based on an expiration of the respective encryption system, the software update transmitted via network communications on the closed network.
9. A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: communicate with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises updatable software; transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of the respective encryption system; transmit, by way of an open network, to a terminal management entity, a request for an update to the respective encryption system based on the expiration of the respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, the respective update to the respective encryption system, the software update transmitted via network communications on the closed network.
40. (New) The non-transitory computer readable medium of claim 39, wherein the updatable software comprises a security element, and wherein the software update comprises an update to an encryption key.
10. The non-transitory computer readable medium of claim 9, wherein the updatable software comprises a security element, and wherein the software update comprises an update to an encryption key.
41. (New) The non-transitory computer readable medium of claim 39, wherein the instructions further cause the processor to communicate with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the software update is received from the at least one terminal management entity via the open network.
 11. The non-transitory computer readable medium of claim 9, wherein the instructions further cause the processor to communicate with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the software update is received from the at least one terminal management entity via the open network.
42. (New) The non-transitory computer readable medium of claim 39, wherein the instructions further cause the processor to: generate a report comprising a status update of each of the plurality of payment terminals and a status update of the updatable software of each of the plurality of payment terminals.
12. The non-transitory computer readable medium of claim 9, wherein the instructions further cause the processor to: generate a report comprising a status update of each of the plurality of payment terminals and a status update of the updatable software of each of the plurality of payment terminals.
43. (New) The non-transitory computer readable medium of claim 42 wherein the status update of each of the plurality of payment terminals comprises a state of a security element.
13. The non-transitory computer readable medium of claim 12 wherein the status update of each of the plurality of payment terminals comprises a state of a security element.
44. (New) The non-transitory computer readable medium of claim 39, wherein transmitting to the respective payment terminal of the plurality of payment terminals the -6-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 respective update to the respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network.
14. The non-transitory computer readable medium of claim 9, wherein transmitting to the respective payment terminal of the plurality of payment terminals the respective update to the respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network. 
45. (New) The non-transitory computer readable medium of claim 41, wherein the instructions further cause the processor to: communicate with a plurality of terminal management entities via the open network.
15. The non-transitory computer readable medium of claim 11, wherein the instructions further cause the processor to: communicate with a plurality of terminal management entities via the open network.
46. (New) The non-transitory computer readable medium of claim 39, wherein at least one of the remote payment terminals is an automated teller machine.
16. The non-transitory computer readable medium of claim 9, wherein at least one of the remote payment terminals is an automated teller machine.
47. (New) A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with: an automated teller machine via a closed network, wherein the automated teller machine comprises encryption software; and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to the automated teller machine, a request for an expiration date of the encryption software; and transmit, to the automated teller machine, a security update to the encryption software of the automated teller machine from a terminal -7-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 management entity based on an expiration of the encryption software, the security update transmitted via network commumications on the closed network.
17. A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with: an automated teller machine via a closed network, wherein the automated teller machine comprises encryption software; and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to the automated teller machine, a request for an expiration date of the encryption software; transmit, by way of an open network, to a terminal management entity, a request for an update to the respective encryption system based on the expiration of the respective encryption system; and transmit, to the automated teller machine, the security update to the encryption software of the automated teller machine, the security update transmitted via network communications on the closed network. 
48. (New) The system of claim 47, wherein the automated teller machine is configured to read chip-based payment cards using a card reader, and wherein the encryption software is associated with the card reader.
18. The system of claim 17, wherein the automated teller machine is configured to read chip-based payment cards using a card reader, and wherein the encryption software is associated with the card reader. 
49. (New) The system of claim 47, wherein transmitting the security update to the automated teller machine is responsive to a request received from the automated teller machine.
19. The system of claim 17, wherein transmitting the security update to the automated teller machine is responsive to a request received from the automated teller machine.
50. (New) The system of claim 47, wherein the closed network is not in network communication with the open network, wherein the terminal management entity provides security updates associated with the encryption software, and wherein the terminal management hardware server is configured to transmit, using the processor, to the terminal management entity prior to the expiration date of the encryption software, a request for an update to encryption software based on the expiration date of the encryption software, and wherein the security update is received from the terminal management entity via network communications on the open network.
20. The system of claim 17, wherein the closed network is not in network communication with the open network, wherein the terminal management entity provides security updates associated with the encryption software, and wherein the terminal management hardware server is configured to transmit, using the processor, to the terminal management entity prior to the expiration date of the encryption software, a request for an update to encryption software based on the expiration date of the encryption software, and wherein the security update is received from the terminal management entity via network communications on the open network. 







Claims 31-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent number 10510060. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are similar in scope than the claims of the patent number 10510060 and are anticipated by the claims 1-20. See claim comparison table below. 

This is a Non-provisional obviousness double patenting rejection.   

                                                          Claims Comparison Table
Current Application Number
17/213,053
Co-pending patent number
                                10/510,060
31. (New) A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises an encryption system, and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of a respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, a respective update to the respective encryption system from a terminal management entity based on an expiration of the respective encryption system.
1. A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with a plurality of remote payment terminals via a first network, wherein each of the plurality of payment terminals comprises an encryption system, and wherein the terminal management hardware server is configured to: synchronously poll, using the processor, each of the plurality of payment terminals to individually request, from each of the plurality of payment terminals, an expiration date of the respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, using the processor, a respective update to the respective encryption system. 
32. (New) The system of claim 31, wherein the update comprises an update to an expiring encryption key.
2. The system of claim 1, wherein the update comprises an update to an expiring encryption key. 
33. (New) The system of claim 31, wherein the terminal management hardware server is further in network communication with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the terminal management hardware server is further configured to transmit, using the processor, to the at least one terminal management entity prior to the respective expiration date of the respective encryption system, a request for an update to the respective encryption system based on the expiration date of the respective encryption system, and wherein the update to the encryption system is received from the terminal management entity via the open network.
3. The system of claim 1, wherein the terminal management hardware server is further in network communication with at least one terminal management entity via a second network, wherein the first network is not the second network, and wherein the terminal management hardware server is further configured to transmit, using the processor, to the at least one terminal management entity prior to the respective expiration date of the respective encryption system, a request for an update to the respective encryption system based on the expiration date of the respective encryption system, and wherein the update to the encryption system is received from the terminal management entity via a second network.
34. (New) The system of claim 31, wherein the terminal management hardware server is further configured to: generate, using the processor, a status report comprising a status update of each of the plurality of payment terminal and a status update of the encryption system of each of the plurality of payment terminals.
4. The system of claim 1, wherein the terminal management hardware server is further configured to: generate, using the processor, a polling report based on the polling comprising a status update of each of the plurality of payment terminal and a status update of the encryption system of each of the plurality of payment terminals. 
35. (New) The system of claim 34 wherein the status update of each of the plurality of payment terminals comprises a expiry date of a security element.
5. The system of claim 4 wherein the status update of each of the plurality of payment terminals comprises a expiry date of a security element. 
36. (New) The system of claim 31, wherein transmitting to the respective payment terminal of the plurality of payment terminals the respective update to the -4-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network.
6. The system of claim 1, wherein transmitting to the respective payment terminal of the plurality of payment terminals the respective update to the respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the first network. 
37. (New) The system of claim 33, wherein the terminal management hardware server is in communication with a plurality of terminal management entities.
7. The system of claim 3, wherein the terminal management hardware server is in communication with a plurality of terminal management entities. 
38. (New) The system of claim 31, wherein at least one of the remote payment terminals is an automated teller machine.
8. The system of claim 1, wherein at least one of the remote payment terminals is an automated teller machine. 
39. (New) A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: communicate with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises updatable software; transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of a respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, the respective update to the respective encryption system from a terminal management entity based on an expiration of the respective encryption system, the software update transmitted via network communications on the closed network.
9. A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: communicate with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises updatable software; synchronously poll each of the plurality of payment terminals to individually request, from each of the plurality of payment terminals, an expiration date of the respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals a respective update to the respective encryption system, the software update transmitted via network communications on the closed network. 
40. (New) The non-transitory computer readable medium of claim 39, wherein the updatable software comprises a security element, and wherein the software update comprises an update to an encryption key.
10. The non-transitory computer readable medium of claim 9, wherein the updatable software comprises a security element, and wherein the software update comprises an update to an encryption key. 
41. (New) The non-transitory computer readable medium of claim 39, wherein the instructions further cause the processor to communicate with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the software update is received from the at least one terminal management entity via the open network.
11. The non-transitory computer readable medium of claim 9, wherein the instructions further cause the processor to communicate with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the software update is received from the at least one terminal management entity via the open network. 
42. (New) The non-transitory computer readable medium of claim 39, wherein the instructions further cause the processor to: generate a report comprising a status update of each of the plurality of payment terminals and a status update of the updatable software of each of the plurality of payment terminals.
12. The non-transitory computer readable medium of claim 9, wherein the instructions further cause the processor to: generate a report based on the polling comprising a status update of each of the plurality of payment terminals and a status update of the updatable software of each of the plurality of payment terminals. 
43. (New) The non-transitory computer readable medium of claim 42 wherein the status update of each of the plurality of payment terminals comprises a state of a security element. 
13. The non-transitory computer readable medium of claim 12 wherein the status update of each of the plurality of payment terminals comprises a state of a security element. 
44. (New) The non-transitory computer readable medium of claim 39, wherein transmitting to the respective payment terminal of the plurality of payment terminals the -6-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 respective update to the respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network. 
14. The non-transitory computer readable medium of claim 9, wherein transmitting to the respective payment terminal of the plurality of payment terminals the respective update to the respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network. 
45. (New) The non-transitory computer readable medium of claim 41, wherein the instructions further cause the processor to: communicate with a plurality of terminal management entities via the open network.
15. The non-transitory computer readable medium of claim 11, wherein the instructions further cause the processor to: communicate with a plurality of terminal management entities via the open network. 
46. (New) The non-transitory computer readable medium of claim 39, wherein at least one of the remote payment terminals is an automated teller machine.
16. The non-transitory computer readable medium of claim 9, wherein at least one of the remote payment terminals is an automated teller machine. 
47. (New) A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with: an automated teller machine via a closed network, wherein the automated teller machine comprises encryption software; and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to the automated teller machine, a request for an expiration date of the encryption software; and transmit, to the automated teller machine, a security update to the encryption software of the automated teller machine from a terminal -7-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 management entity based on an expiration of the encryption software, the security update transmitted via network commumications on the closed network.
17. A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with: an automated teller machine via a closed network, wherein the automated teller machine comprises encryption software; and wherein the terminal management hardware server is configured to: synchronously poll, using the processor, the automated teller machine to individually request, from the automated teller machine, an expiration date of the encryption software; and transmit to the automated teller machine, using the processor, a security update to the encryption software of the automated teller machine, the security update transmitted via network communications on the closed network.
48. (New) The system of claim 47, wherein the automated teller machine is configured to read chip-based payment cards using a card reader, and wherein the encryption software is associated with the card reader.
18. The system of claim 17, wherein the automated teller machine is configured to read chip-based payment cards using a card reader, and wherein the encryption software is associated with the card reader. 
49. (New) The system of claim 47, wherein transmitting the security update to the automated teller machine is responsive to a request received from the automated teller machine. 
19. The system of claim 17, wherein transmitting the security update to the automated teller machine is responsive to a request received from the automated teller machine. 
50. (New) The system of claim 47, wherein the closed network is not in network communication with the open network, wherein the terminal management entity provides security updates associated with the encryption software, and wherein the terminal management hardware server is configured to transmit, using the processor, to the terminal management entity prior to the expiration date of the encryption software, a request for an update to encryption software based on the expiration date of the encryption software, and wherein the security update is received from the terminal management entity via network communications on the open network.
20. The system of claim 17, wherein the terminal management hardware server is further in network communication with a terminal management entity via an open network, wherein the closed network is not in network communication with the open network, wherein the terminal management entity provides security updates associated with the encryption software, and wherein the terminal management hardware server is configured to transmit, using the processor, to the terminal management entity prior to the expiration date of the encryption software, a request for an update to encryption software based on the expiration date of the encryption software, and wherein the security update is received from the terminal management entity via network communications on the open network. 






Claims 31-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent number 10223686. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are similar in scope than the claims of the patent number 10223686 and are anticipated by the claims 1-20. See claim comparison table below. 

This is a Non-provisional obviousness double patenting rejection.    


                                               Claims Comparison Table

Current Application Number
17/213,053
Co-pending application
10223686
31. (New) A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises an encryption system, and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of a respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, a respective update to the respective encryption system from a terminal management entity based on an expiration of the respective encryption system.
1. A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with a plurality of remote payment terminals via a first network, wherein each of the plurality of payment terminals comprises an encryption system, and wherein the terminal management hardware server is configured to: synchronously poll, using the processor, each of the plurality of payment terminals to individually request, from each of the plurality of payment terminals, an expiration date of the respective encryption system; receive, using the processor, an update to the encryption system on behalf of a respective payment terminal of the plurality of payment terminals prior to the respective expiration date of the respective encryption system; and transmit, using the processor the respective update to the respective payment terminal of the plurality of payment terminals.
32. (New) The system of claim 31, wherein the update comprises an update to an expiring encryption key.
2. The system of claim 1, wherein the update comprises an update to an expiring encryption key.


33. (New) The system of claim 31, wherein the terminal management hardware server is further in network communication with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the terminal management hardware server is further configured to transmit, using the processor, to the at least one terminal management entity prior to the respective expiration date of the respective encryption system, a request for an update to the respective encryption system based on the expiration date of the respective encryption system, and wherein the update to the encryption system is received from the terminal management entity via the open network.
3. The system of claim 1, wherein the terminal management hardware server is further is in network communication with at least one terminal management entity via a second network, wherein the first network is not the second network, and wherein the terminal management hardware server is further configured to transmit, using the processor, to the at least one terminal management entity prior to the respective expiration date of the respective encryption system, a request for an update to the respective encryption system based on the expiration date of the respective encryption system, and wherein the update to the encryption system is received from the terminal management entity via a second network.
34. (New) The system of claim 31, wherein the terminal management hardware server is further configured to: generate, using the processor, a status report comprising a status update of each of the plurality of payment terminal and a status update of the encryption system of each of the plurality of payment terminals.
4. The system of claim 1, wherein the terminal management hardware server is further configured to: generate, using the processor, a polling report based on the polling comprising a status update of each of the plurality of payment terminal and a status update of the encryption system of each of the plurality of payment terminals.
35. (New) The system of claim 34 wherein the status update of each of the plurality of payment terminals comprises a expiry date of a security element.
5. The system of claim 4 wherein the status update of each of the plurality of payment terminals comprises a expiry date of a security element.
36. (New) The system of claim 31, wherein transmitting to the respective payment terminal of the plurality of payment terminals the respective update to the -4-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network.
6. The system of claim 1, wherein transmitting the respective update to the respective encryption system of the respective payment terminal of the plurality of payment terminals is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the first network.
37. (New) The system of claim 33, wherein the terminal management hardware server is in communication with a plurality of terminal management entities.
7. The system of claim 3, wherein the terminal management hardware server is in communication with a plurality of terminal management entities.
38. (New) The system of claim 31, wherein at least one of the remote payment terminals is an automated teller machine.
8. The system of claim 1, wherein at least one of the remote payment terminals is an automated teller machine.
39. (New) A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: communicate with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises updatable software; transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of a respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, the respective update to the respective encryption system from a terminal management entity based on an expiration of the respective encryption system, the software update transmitted via network communications on the closed network.
9. A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: communicate with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises updatable software; synchronously poll each of the plurality of payment terminals to individually request, from each of the plurality of payment terminals, an expiration date of the respective encryption system; receive, a software update on behalf of a respective payment terminal of the plurality of payment terminals; and transmit the respective software update to the respective payment terminal of the plurality of payment terminals, the software update transmitted via network communications on the closed network. 
40. (New) The non-transitory computer readable medium of claim 39, wherein the updatable software comprises a security element, and wherein the software update comprises an update to an encryption key.
10. The non-transitory computer readable medium of claim 9, wherein the updatable software comprises a security element, and wherein the software update comprises an update to an encryption key.
41. (New) The non-transitory computer readable medium of claim 39, wherein the instructions further cause the processor to communicate with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the software update is received from the at least one terminal management entity via the open network.
11. The non-transitory computer readable medium of claim 9, wherein the instructions further cause the processor to communicate with at least one terminal management entity via an open network, wherein the closed network is not the open network, and wherein the software update is received from the at least one terminal management entity via the open network. 
42. (New) The non-transitory computer readable medium of claim 39, wherein the instructions further cause the processor to: generate a report comprising a status update of each of the plurality of payment terminals and a status update of the updatable software of each of the plurality of payment terminals.
12. The non-transitory computer readable medium of claim 9, wherein the instructions further cause the processor to: generate a report based on the polling comprising a status update of each of the plurality of payment terminals and a status update of the updatable software of each of the plurality of payment terminals.
43. (New) The non-transitory computer readable medium of claim 42 wherein the status update of each of the plurality of payment terminals comprises a state of a security element.
13. The non-transitory computer readable medium of claim 12 wherein the status update of each of the plurality of payment terminals comprises a state of a security element.
44. (New) The non-transitory computer readable medium of claim 39, wherein transmitting to the respective payment terminal of the plurality of payment terminals the -6-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 respective update to the respective encryption system is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network. 
14. The non-transitory computer readable medium of claim 9, wherein transmitting the respective software update to the respective payment terminal of the plurality of payment terminals is based on receiving a request from the respective payment terminal of the plurality of payment terminals via the closed network. 
45. (New) The non-transitory computer readable medium of claim 41, wherein the instructions further cause the processor to: communicate with a plurality of terminal management entities via the open network.
15. The non-transitory computer readable medium of claim 11, wherein the instructions further cause the processor to: communicate with a plurality of terminal management entities via the open network.

46. (New) The non-transitory computer readable medium of claim 39, wherein at least one of the remote payment terminals is an automated teller machine.
16. The non-transitory computer readable medium of claim 9, wherein at least one of the remote payment terminals is an automated teller machine.

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 47. (New) A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with: an automated teller machine via a closed network, wherein the automated teller machine comprises encryption software; and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to the automated teller machine, a request for an expiration date of the encryption software; and transmit, to the automated teller machine, a security update to the encryption software of the automated teller machine from a terminal -7-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 management entity based on an expiration of the encryption software, the security update transmitted via network communications on the closed network.

17. A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with: an automated teller machine via a closed network, wherein the automated teller machine comprises encryption software; and wherein the terminal management hardware server is configured to: synchronously poll, using the processor, each of the plurality of payment terminals to individually request, from each of the plurality of payment terminals, an expiration date of the respective encryption software; receive, using the processor, a security update on behalf of the automated teller machine; and transmit, using the processor, the security update to the automated teller machine, the security update transmitted via network communications on the closed network.
48. (New) The system of claim 47, wherein the automated teller machine is configured to read chip-based payment cards using a card reader, and wherein the encryption software is associated with the card reader.
18. The system of claim 17, wherein the automated teller machine is configured to read chip-based payment cards using a card reader, and wherein the encryption software is associated with the card reader. 
49. (New) The system of claim 47, wherein transmitting the security update to the automated teller machine is responsive to a request received from the automated teller machine.
19. The system of claim 17, wherein transmitting the security update to the automated teller machine is responsive to a request received from the automated teller machine. 
50. (New) The system of claim 47, wherein the closed network is not in network communication with the open network, wherein the terminal management entity provides security updates associated with the encryption software, and wherein the terminal management hardware server is configured to transmit, using the processor, to the terminal management entity prior to the expiration date of the encryption software, a request for an update to encryption software based on the expiration date of the encryption software, and wherein the security update is received from the terminal management entity via network communications on the open network.
20. The system of claim 17, wherein the terminal management hardware server is further is in network communication with a terminal management entity via an open network, wherein the closed network is not in network communication with the open network, wherein the terminal management entity provides security updates associated with the encryption software, and wherein the terminal management hardware server is configured to transmit, using the processor, to the terminal management entity prior to the expiration date of the encryption software, a request for an update to encryption software based on the expiration date of the encryption software, and wherein the security update is received from the terminal management entity via network communications on the open network. 


Claims 31, 39 and 47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 14 and 26 of US patent number 9916567. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are similar in scope than the claims of the patent number 9916567 and are anticipated by the claims 1, 14 and 26. See claim comparison table below. 

This is a Non-provisional obviousness double patenting rejection.    


                                               Claims Comparison Table
Current Application Number
17/213,053
Co-Pending application
9916567
31. (New) A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises an encryption system, and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of a respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, a respective update to the respective encryption system from a terminal management entity based on an expiration of the respective encryption system.
1. A system, comprising: a terminal management computing system comprising a processor, wherein the terminal management computing system is in network communication with: a plurality of remote payment terminals via a first network, wherein each of the plurality of payment terminals is affiliated with a merchant and comprises an encryption system, and at least one terminal management entity via a second network, wherein the first network is not the second network, wherein the terminal management computing system is configured to: poll, using the processor, each of the plurality of payment terminals requesting an expiration date of the respective encryption system; transmit, using the processor, to the at least one terminal management entity prior to the respective expiration date of the respective encryption system, a request for an update to the respective encryption system based on the expiration date of the respective encryption system; receive, using the processor, in response to the respective request, the update to the encryption system on behalf of a respective payment terminal of the plurality of payment terminals from the at least one terminal management entity, the update received via network communications on the second network; transmit, using the processor, for each received update, the respective update to the respective payment terminal of the plurality of payment terminals, the update transmitted via network communications on the first network; and transmit, using the processor, a report comprising information regarding the respective update to the merchant.
 
  
   

 

 

 

 

 


    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 39. (New) A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: communicate with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises updatable software; transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of a respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, the respective update to the respective encryption system from a terminal management entity based on an expiration of the respective encryption system, the software update transmitted via network communications on the closed network.

14. A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: communicate with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises updatable software; communicate with at least one terminal management entity via an open network, wherein the closed network is not the open network; poll each of the plurality of payment terminals requesting an expiration date of the updatable software; transmit, to the at least one terminal management entity prior to the respective expiration date of the updatable software, a request for a software update to the updatable software based on the expiration date of the respective updatable software; receive, in response to the respective request, the software update on behalf of a respective payment terminal of the plurality of payment terminals from the at least one terminal management entity, the software update received via network communications on the open network; and transmit, for each received software update, the respective software update to the respective payment terminal of the plurality of payment terminals, the software update transmitted via network communications on the closed network.
 

 

 

  

 

 


    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 


47. (New) A system, comprising: a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with: an automated teller machine via a closed network, wherein the automated teller machine comprises encryption software; and wherein the terminal management hardware server is configured to: transmit, by way of the closed network, to the automated teller machine, a request for an expiration date of the encryption software; and transmit, to the automated teller machine, a security update to the encryption software of the automated teller machine from a terminal -7-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0009-05000 management entity based on an expiration of the encryption software, the security update transmitted via network communications on the closed network.
26. A system, comprising: a terminal management computing system comprising a processor, wherein the terminal management computing system is in network communication with: an automated teller machine via a closed network, wherein the automated teller machine comprises encryption software; and a terminal management entity via an open network, wherein the closed network is not in network communication with the open network, wherein the terminal management entity provides security updates associated with the encryption software, wherein the terminal management computing system is configured to: poll using the processor, each of the plurality of payment terminals requesting an expiration date of the encryption software; transmit, using the processor, to the terminal management entity prior to the expiration date of the encryption software, a request for an update to encryption software based on the expiration date of the encryption software; receive, using the processor, in response to the request, the security update on behalf of the automated teller machine from the terminal management entity, the security update received via network communications on the open network; and transmit, using the processor, the security update to the automated teller machine, the security update transmitted via network communications on the closed network. 
 

 

 








 Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Touboul, US 20070199060 (IDS submitted), discloses a terminal management hardware server comprising a processor, wherein the terminal management hardware server is in network communication with a plurality of remote payment terminals via a closed network, wherein each of the plurality of payment terminals comprises an encryption system, and wherein the terminal management hardware server is configured to:

The prior art does not disclose transmit, by way of the closed network, to each of the plurality of payment terminals, a request for an expiration date of a respective encryption system; and transmit to the respective payment terminal of the plurality of payment terminals, by way of the closed network, a respective update to the respective encryption system from a terminal management entity based on an expiration of the respective encryption system. 
                                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. .
Ozvat, US20140114860, title “ Systems and Methods for Expedited Automated Merchant Boarding “
Wall, US20180167204, title “ Systems and methods for multi-region encryption/decryption redundancy”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 8/12/2022
 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438